On Rehearing.
Per Curiam.
A rehearing having been granted in this cause, and the cause having again been submitted to the Court upon briefs and oral argument of counsel for the respective parties, and the Court being now advised of its judgment to be given in the premises, it seems to the Court that the judgment of the Circuit Court should be, and is hereby affirmed upon the grounds stated in the opinion of Mr. Justice Ellis, concurred in by the Chief Justice, heretofore filed in this cause, which now becomes the opinion of the Court.
Affirmed.
Browne, C. J. and Taylor and Ellis, J. J., concur.
Whiteield and West, J. J., dissent.